Citation Nr: 0302330	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right long 
metacarpal boss, currently evaluated as 10 percent disabling.  

2.  Determination of a proper initial evaluation for 
arthritis of the right wrist, currently assigned a 10 percent 
rating.  

3.  Determination of a proper initial evaluation for numbness 
of the right leg, currently assigned a 10 percent rating.  

4.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as secondary to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1995.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which essentially denied 
the benefits sought.  Following receipt of the veteran's 
timely appeal, the Board remanded the case back to the RO for 
further development.  The requested development was completed 
to the extent practicable, and pursuant to that development, 
the veteran was assigned a 10 percent evaluation for a right 
long metacarpal boss.  The other above-captioned issues were 
denied.  The case has been returned to the Board for 
resolution, and while the issue involving the right long 
metacarpal boss was granted, because the assigned disability 
rating does not reflect the maximum rating available for that 
disability, the Board will consider whether a higher rating 
is warranted.  See generally AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran's right long metacarpal boss is objectively 
shown to involve a growth which is tender to palpation, and 
is shown to involve moderate functional impairment due to 
pain and weakness.  

3.  The veteran's right wrist is not shown to be ankylosed, 
and his arthritis of the right wrist is objectively shown to 
be productive of moderate limitation of motion due to pain.  
Dorsiflexion is not objectively shown to be less than 15 
degrees, and palmar flexion is not limited in line with the 
forearm.  

4.  The veteran is objectively shown to involve numbness in 
the right leg in connection with a scar in that area, but 
which is not shown involving any loss of function in the 
right leg, or other paralysis of any aspect of the right 
lower extremity including the right foot.  

5.  Headaches have been diagnosed, and a medical opinion is 
of record linking those headaches to the veteran's active 
service.  

6.  Fatigue has been diagnosed, and a medical opinion is of 
record linking that disorder to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right long metacarpal boss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5015 and  (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for an initial evaluation in excess of 10 
percent for numbness of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Code 7804 (2002 and 2001); 4.124a, Diagnostic Code 8522 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

4.  Headaches were incurred during the veteran's active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 U.S.C.A. 
§ 1117 (West Supp. 2002) (as amended by The Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

5.  Fatigue was incurred during the veteran's active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 U.S.C.A. § 1117 
(West Supp. 2002) (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115, Stat. 976 (Dec. 27, 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected disabilities 
including a right long metacarpal boss, arthritis of the 
right wrist, and numbness of the right leg are of greater 
severity than reflected by the currently assigned 
evaluations.  Accordingly, he maintains that higher ratings 
are warranted.  In addition, the veteran contends that he 
incurred headaches and fatigue as a result of an undiagnosed 
illness, and desires that service connection be established 
for those alleged disorders.  In such cases, the VA has a 
duty to assist the veteran in developing evidence to 
substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for increased 
ratings and for service connection.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case, as well as the supplemental statement of the case, in 
addition to correspondence to the veteran dated in May 1999, 
February 2002, September 2002, and November 2002 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims for increased ratings 
and for service connection.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claims 
for entitlement to increased ratings and for service 
connection, and what evidence was necessary to show that the 
service-connected disorders were of greater severity than 
reflected by the currently assigned evaluation.  Further, he 
was advised of the evidence necessary to establish that his 
claimed headaches and fatigue were incurred in service or 
otherwise due to an undiagnosed illness.  He was effectively 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-captioned documents, the veteran was advised of 
the relevant statutes and regulations as were applicable to 
his claims, and of his rights and duties under the VCAA.  In 
view of the nature of the service-connected and claimed 
disabilities as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for increased ratings and for 
service connection, the Board concludes that all relevant 
medical evidence has been obtained, and that all relevant 
facts have been properly developed.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issues of entitlement to increased ratings 
and for service connection has been obtained.  The evidence 
of record includes the veteran's voluminous service medical 
records, statements offered by the veteran in support of his 
claim, and reports of VA rating examinations, and post 
service clinical treatment records.  In addition, the Board 
observes that the veteran declined the opportunity to appear 
before either a Hearing Officer at the RO or before a Board 
Member and present personal hearing testimony.  

The veteran has been examined by rating examiners in 
accordance with the Board's April 2001 Remand, and all 
relevant aspects of his service-connected disabilities have 
been addressed to the extent practicable.  The Board finds 
that the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected disabilities so as 
to allow for an equitable determination of those issues 
without requiring further attempts to obtain additional 
clinical treatment records which may not be available.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for further rating examinations 
or to obtain additional clinical treatment records would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with the claims addressed here, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claims for increased ratings and for service 
connection.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for a right long metacarpal 
boss was established by a February 1996 rating decision.  An 
initial noncompensable evaluation was assigned for that 
disability, effective from July 22, 1995.  By an August 1996 
rating decision, service connection for a right lower leg 
scar was established, with a noncompensable evaluation 
assigned which was also effective from July 22, 1995.  In 
1999, the veteran filed claims for increased ratings for the 
above-captioned disabilities, and also claimed entitlement to 
service connection for arthritis of the right wrist, numbness 
of the right leg, claimed as secondary to the scar of the 
right leg, and for headaches and fatigue, both claimed as 
secondary to an undiagnosed illness.  The veteran also 
claimed entitlement to an increased rating for his residual 
scar on the right leg, and for bilateral pes planus.  

Pursuant to a December 1999 rating decision, service 
connection for arthritis of the right wrist was granted, with 
an initial 10 percent rating assigned, effective from 
February 1, 1999.  In addition, service connection for 
numbness of the right leg was established, with a 10 percent 
evaluation assigned, effective from February 1, 1999.  The 
remaining claims were denied, and this appeal followed.  

In April 2001, the Board granted a compensable evaluation for 
the scar of the veteran's right lower leg, and assigned a 10 
percent evaluation for such disability.  The remaining 
claims, including the claim for an increased ratings for a 
right long metacarpal boss, and for arthritis of the right 
wrist, an increased initial rating for numbness of the right 
lower leg, and entitlement to service connection for 
bilateral pes planus and for headaches and fatigue, claimed 
as due to an undiagnosed illness, were remanded back to the 
RO for additional development and readjudication.  

The requested development was undertaken, and as a result, 
the veteran was granted a 10 percent evaluation for his right 
long metacarpal boss.  Service connection was also 
established for the veteran's bilateral pes planus, and that 
issue is no longer on appeal.  The remaining benefits sought 
continued to be denied, and the veteran's appeal with respect 
to those issues is continued.  

I.  Increased Ratings

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

a.  Entitlement to an Evaluation in Excess of 10 Percent for 
a
Right Long Metacarpal Boss

As noted, pursuant to the development undertaken as a result 
the Board's April 2001 Remand, the veteran was granted a 10 
percent evaluation for his right long metacarpal boss, 
effective from February 1, 1999.  Because the veteran's 
original claim involved entitlement to an increased rating, 
and because the rating schedule contemplates higher 
evaluations for that disability, the Board may consider 
whether or not an evaluation in excess of 10 percent is 
warranted based on the objectively demonstrated 
symptomatology.  See AB v. Brown, supra.  

The veteran's right long metacarpal boss has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5015 (2002).  Pursuant to those evaluative criteria, his 
right long metacarpal boss is regarded as benign new growths 
of bone.  A note to that diagnostic code states that the 
diseases listed under Diagnostic Codes 5013 through 5024 will 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis, except gout, which will be rated 
under Diagnostic Code 5002.  Id.  

Degenerative arthritis is evaluated under the criteria found 
at 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation, the 
highest rating available under Diagnostic Code 5003, is 
contemplated where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 10 and 20 percent 
ratings based on X-ray findings, as set forth above, will not 
be combined with ratings based on limitation of motion.  Note 
(2) states that the 10 and 20 percent ratings based on X-ray 
findings, as set forth above will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.  

Accordingly, under the provisions of Diagnostic Codes 5003 as 
applied pursuant to Diagnostic Code 5015, the veteran's right 
long metacarpal boss may not be considered for assignment of 
a 10 or 20 percent evaluation based upon X-ray findings.  
Rather, the right long metacarpal boss may only be evaluated 
on the basis of loss of motion pursuant to the limitations 
set forth at Diagnostic Codes 5003 and 5015.  

A private treatment record dated in February 1999 discloses 
that the veteran had undergone two surgeries on the right 
long metacarpal to remove a bony protrusion.  The veteran 
reported that cold would exacerbate his symptoms, that he had 
lost some mobility, and that he was unable to use his right 
hand as well as the left.  On examination, the veteran was 
shown to have what the physician characterized as a "good 
sized bump" over the second metacarpal rather than the third 
metacarpal.  The area surrounding the protrusion was 
described as being tender and firm.  The veteran had 
diminished range of motion in his right wrist.  X-rays of the 
right hand showed "a lot of degenerative arthritis" between 
the second and third metacarpal, and at the base of the 
second metacarpal.  The physician concluded with his 
impression of post-traumatic arthritis with loss of motion of 
the right hand.  VA clinical treatment records dating from 
March 2000 through May 2002 were negative for any indication 
of problems associated with the right long metacarpal boss.  

The veteran underwent a VA rating examination in October 
1999.  The report of that examination shows that he continued 
to experience pain in the dorsum of the right hand, 
particularly along the tendons of the index and middle 
fingers.  In addition, he complained of pain over the 
protrusion at the base of the right index finger.  According 
to the veteran, his finger pain was precipitated and 
aggravated by cold weather.  He also reported experiencing 
pain in the right wrist and stiffness in the fingers.  The 
veteran stated that pain was incurred by engaging in any 
movement of the wrist or movement of the fingers such as 
typing, using a screwdriver, or pushing an object with the 
right hand.  He indicated that he took Motrin for pain 
relief.  The veteran denied experiencing tingling in the 
fingers or shooting pains over the right arm.  The examiner 
noted that while in service, the veteran had undergone an 
excision of the right long finger metacarpal boss on two 
occasions due to a recurrence of the metacarpal boss.  
Following his discharge from service, the veteran indicated 
that he did not seek VA treatment for his finger disorder, 
but was seen by an orthopedic surgeon in February 1999, and 
was advised that he had traumatic arthritis in his right 
hand.  There was no history of fracture of the right hand 
prior to the excision of the right long metacarpal boss.  On 
examination, the veteran was shown to have a protrusion over 
the base of the right index finger, overlying the second 
metacarpal.  The protrusion was tender to touch.  The veteran 
was, however, able to make a fist, and was also able to 
oppose the right thumb with all other digits on his right 
hand.  Tinel's sign was negative.  When doing a Phalen's 
test, the veteran complained of experiencing pain in the 
right hand.  The examiner concluded with a diagnosis of a 
recurrent protrusion over the dorsum of the right hand, 
overlying the second metacarpal.  A review of the pathology 
report of the excised metacarpal boss was reported to be 
benign.  

The report of a subsequent VA rating examination dated in May 
2002 undertaken pursuant to the Board's April 2001 Remand 
discloses that X-rays taken at that time of the right wrist 
were completely normal.  The veteran complained of 
experiencing pain and weakness in conjunction with his right 
long metacarpal boss, and that cold weather and repeated use 
exacerbated his symptoms.  According to the veteran he was 
right-hand dominant, and was employed on a full-time basis as 
a local sheriff.  The veteran stated that he experienced 
decrease in his range of motion.  On examination, he was 
found to have a bony prominence over the base of the proximal 
surface of the dorsum of the right third metacarpal.  The 
range of motion of the wrist was characterized as being 
somewhat limited.  The veteran was able to dorsiflex the 
right wrist and hand from 0 to 30 degrees, and palmar flex 
from 0 to 25 degrees.  Such movements were described as 
having been very difficult to perform.  The bony prominence 
became more tender on repeated range of motion.  Grasps were 
characterized as being equal.  The examiner concluded with a 
diagnosis of right hand third metacarpal bony boss spur with 
a traumatic arthritis of the right wrist.  The examiner went 
on to state that the veteran had undergone five different 
palmar and dorsiflexion exercises, and that he could go no 
further.  The veteran was noted to exhibit moderate pain, 
moderate fatigability, and moderate weakness, but no 
incoordination while doing so.  The veteran's overall 
functional impairment due to pain and weakness in his right 
hand and wrist were characterized as moderate.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation for a right long 
metacarpal boss is appropriate, and that the preponderance of 
the evidence is against assignment of a higher rating under 
any diagnostic code.  As noted, under Diagnostic Code 5015, 
the veteran's symptoms are to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  A 10 percent 
evaluation is warranted under that code for limitation of 
motion due to pain or weakness, and here, the Board finds 
that the criteria for such evaluation have been met.  

The objective medical evidence clearly shows that the veteran 
experiences pain and tenderness on repeated use of his left 
hand and wrist, and that he currently experiences what has 
been characterized as moderate functional impairment as a 
result of pain and weakness based on the findings contained 
in the report of the May 2002 rating examination report.  The 
fingers of the veteran's right hand have not been shown to be 
ankylosed, and while moderate functional impairment has been 
described, particularly after long periods of use, the 
veteran has not been precluded from performing the duties 
required of him as a sheriff.  The Board finds that after 
taking any functional limitation based on pain into 
consideration, the currently assigned 10 percent evaluation 
is appropriate under Diagnostic Code 5003.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Accordingly, his 
claim for a disability rating in excess of 10 percent for a 
right long metacarpal boss must be denied.  

b.  Entitlement to an Initial Evaluation in Excess of 10 
Percent for 
Arthritis of the Right Wrist

As noted, service connection for arthritis of the right wrist 
was established by a December 1999 rating decision, and an 
initial 10 percent evaluation was assigned, effective from 
February 1, 1999.  Service connection for the arthritis in 
the veteran's right wrist was established secondary to his 
service-connected right long metacarpal boss.  The veteran 
has appealed that decision, contending that he should be 
entitled to receive an initial evaluation in excess of 10 
percent for that disability.  

The veteran's arthritis of the right wrist has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5215 (2002).  Because the veteran's right 
wrist disability has been characterized via various diagnoses 
as "traumatic arthritis," such has been primarily evaluated 
under Diagnostic Code 5010, which addresses traumatic 
arthritis.  Diagnostic Code 5010, however, provides that 
arthritis will be rated as degenerative arthritis under the 
criteria found at Diagnostic Code 5003.  

As noted above, under the criteria set forth at Diagnostic 
Code 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Diagnostic Code 5215 addresses limitation of motion of the 
wrist.  Under those criteria, the ratings to be assigned are 
the same regardless of whether the major or minor hand is 
involved, and in any case, do not exceed 10 percent.  Under 
Diagnostic Code 5215, a 10 percent evaluation is warranted 
where palmar flexion is limited in line with the forearm.  In 
addition, a 10 percent evaluation is contemplated where 
dorsiflexion is limited to less than 15 degrees.  Notes to 
Diagnostic Code 5215 address situations in which individual 
digits are affected by ankylosis or the limitation of motion.  
Id.  Here, however, such symptoms are addressed in connection 
with the veteran's right long metacarpal boss, and the notes 
to Diagnostic Code 5215 are not relevant to the service-
connected arthritis of the right wrist.  

A private clinical treatment record dated in February 1999 
shows that the veteran was seen for complaints of pain 
involving his right hand and wrist.  His history of a right 
long metacarpal boss in service was noted.  The veteran 
reported that he experienced an exacerbation of his symptoms 
during cold weather, and that he had lost some mobility in 
that hand.  On examination of the right hand, the veteran was 
noted to have a protrusion over the second metacarpal which 
was tender and firm.  Dorsiflexion of the right wrist was 
described as about 60 or 65 degrees and radial and ulnar 
deviation were both 15 degrees.  The veteran was able to 
dorsiflex the left wrist to 90 degrees, and had volar flexion 
from 80 to 90 degrees.  Radial and ulnar deviation were 15 
degrees.  Degenerative arthritis was noted between the second 
and third metacarpal and at the base of the second 
metacarpal.  The treating physician concluded with a 
diagnosis of posttraumatic arthritis with loss of motion of 
the right hand.  

Without engaging in a discussion of the symptomatology 
involving the veteran's right long metacarpal boss addressed 
previously, the Board notes that the report of the 
examination conducted in October 1999 discloses that the 
veteran complained of experiencing pain and stiffness in his 
right wrist.  He indicated that such symptomatology was 
exacerbated by cold weather and repeated use of the right 
hand.  The veteran made reference to the February 1999 visit 
to a private physician at which time he had been advised that 
he had arthritis of the right hand.  On examination, the 
veteran was observed to be able to make a fist, but he 
complained of experiencing pain in the right hand.  Range of 
motion in the right wrist was 70 degrees of palmar flexion, 
30 degrees of dorsiflexion, 15 degrees of radial and ulnar 
deviation.  The examiner concluded with a diagnosis of 
traumatic arthritis of the right hand.  

Pursuant to the Board's April 2001 Remand, the veteran 
underwent an additional VA rating examination in May 2002.  
At that time, he complained of experiencing pain and weakness 
in his right wrist, and also reported experiencing limited 
motion.  According to the veteran, his symptoms were 
exacerbated during cold weather and after repeated use of the 
right hand while performing such tasks as typing.  X-rays 
were taken, but did not disclose the presence of arthritis at 
that time.  On examination, the range of motion in his right 
wrist was characterized as being somewhat limited.  He was 
able to dorsiflex from 0 to 30 degrees, and palmar flex from 
0 to 25 degrees.  Such movements were described as being 
difficult to perform.  Radial and ulnar deviation were shown 
to be from 0 to 10 degrees in both directions, also with 
moderate difficulty and pain.  Grasps were equal.  The 
examiner concluded with a diagnosis of traumatic arthritis of 
the right wrist.  The examiner went on to state that the 
veteran was able to perform only a limited number of 
repetitions of flexion exercises due to pain on repeated use.  
He exhibited moderate pain, fatigability, and weakness, but 
no incoordination.  An additional examiner commented that the 
veteran experienced moderate difficulty with pain in his 
right wrist, and experienced difficulty in performing range 
of motion exercises.  

The Board observes that as set forth at 38 C.F.R. § 4.71, 
Plate I (2002), normal dorsiflexion of the wrist is from 0 to 
70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation is from 0 to 45 degrees, and 
normal radial deviation is from 0 to 20 degrees.  Id.  

Based on the foregoing, the Board finds that the objective 
medical evidence clearly shows that the veteran experiences 
moderate limitation of motion in the right wrist due to pain 
and weakness on motion.  Accordingly, the Board finds that 
the initially assigned 10 percent evaluation under Diagnostic 
Codes 5003, 5010, and 5215 is appropriate.  The preponderance 
of the evidence, however, is against assignment of a higher 
initial rating for that disability.  In comparing the 
veteran's demonstrated range of motion in his right wrist to 
the depiction of normal range of motion at 38 C.F.R. § 4.71, 
Plate I, the degree of limitation of motion was shown to vary 
over time, and appears to have become worse on repeated use.  

The veteran's range of motion would not, in and of itself, 
warrant assignment of a compensable evaluation under 
Diagnostic Code 5215, because neither the palmar flexion nor 
dorsiflexion were sufficiently limited as to warrant 
assignment of a 10 percent evaluation under that diagnostic 
code.  After taking functional limitation due to pain and 
weakness into consideration, however, the Board finds that 
the evidence supports assignment of a 10 percent evaluation 
for limitation of motion of the wrist under Diagnostic Code 
5215.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In addition, under the provisions of Diagnostic Code 5003, 
the veteran's symptomatology warrants assignment of a 10 
percent evaluation, because 1) there is limitation of motion 
in the right wrist due to pain and weakness, and 2) even if 
limitation of motion were not shown, there is X-ray evidence 
of arthritis in the joints of the wrist.  Due to the 
prohibition on pyramiding, however, the veteran would not be 
entitled to receive separate 10 percent evaluations under 
both Diagnostic Codes 5003 and 5215.  See 38 C.F.R. § 4.14 
(2002).  Here, limitation of motion is contemplated in the 
criteria for assignment of a 10 percent evaluation under 
Diagnostic Code 5003, and the veteran's demonstrated 
limitation of motion due to pain and weakness (or general 
functional impairment) in the right wrist is contemplated by 
both diagnostic codes.  As both diagnostic criteria 
contemplate the same symptomatology, awarding separate 
disability ratings for arthritis of the right wrist would 
thus constitute pyramiding as explained at 38 C.F.R. § 4.14, 
and would hence not be allowed.  Accordingly, while the Board 
finds that assignment of an initial 10 percent evaluation for 
the veteran's arthritis of the right wrist is appropriate, 
the preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent.  The veteran's 
appeal with respect to that issue is therefore denied.  

c.  Determination of a Proper Initial Evaluation for Numbness 
of the 
Right Leg, Currently Assigned a 10 Percent Evaluation

Following the Board's April 2001 Remand, the veteran's 
service-connected scar of the right leg and his numbness of 
the right leg were effectively combined into one single 
disability, characterized as a scar of the right leg with 
numbness.  A 10 percent evaluation was assigned for that 
disability, effective from February 1, 1999.  The numbness of 
the veteran's right lower leg was previously evaluated as a 
neurological disorder under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8522.  The veteran's scar of the 
right lower leg was evaluated separately under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7805.  

A review of the record discloses that the veteran's scar of 
the right lower leg and the residual numbness appear to 
constitute a single disability which can be evaluated under a 
single diagnostic code which includes criteria which address 
all symptomatology manifested by a scar with numbness.  Here, 
under the criteria found at Diagnostic Code 8522, the 
veteran's numbness was evaluated as paralysis of the 
musculocutaneous nerve (superficial peroneal).  That 
disability contemplated symptomatology involving varying foot 
disorders including degrees of paralysis of the foot, and 
varying degrees of eversion of a weakened foot.  Mild 
incomplete eversion of a weakened foot warranted assignment 
of a noncompensable evaluation, moderate incomplete eversion 
warranted assignment of a 10 percent evaluation, and where 
severe incomplete eversion of the weakened foot was shown, a 
20 percent evaluation was assigned.  A 30 percent evaluation, 
the highest rating available under Diagnostic Code 8522, was 
contemplated for complete paralysis of the foot with 
eversion.  Id.  

The Board observes that such rating criteria as set forth at 
Diagnostic Code 8522 do not accurately address the veteran's 
symptomatology with respect to numbness in his right lower 
leg.  No functional impairment was involved other than a 
relatively small area of decreased sensation in the immediate 
vicinity of the service-connected scar, and the veteran's 
right foot was not affected by that disability at all.  
Further, Under Diagnostic Code 7805, scars were simply to be 
rated on the basis of limitation or impairment of function of 
the body part affected.  Since the veteran's scar of the 
right lower leg did not result in any functional impairment 
other than an area of numbness, the veteran was not assigned 
a compensable evaluation.  

Under the diagnostic criteria in effect prior to August 30, 
2002, however, under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
a 10 percent evaluation was to be assigned where a 
superficial scar was noted to be tender or painful on 
objective demonstration.  The veteran's numbness in his right 
lower leg was found to have been the direct result of the 
veteran's service-connected scar in that area, and was 
likened by analogy to pain or tenderness.  Accordingly, it 
was determined that the criteria found under Diagnostic Code 
7804 more accurately reflected the symptomatology manifested 
by that disability, and more accurately depicted the 
veteran's true disability picture in that regard.  

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating.  See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In Gifford, 
the Board notes that the veteran's disability was more 
accurately identified, but the diagnostic code under which he 
was rated did not change.  In the present case, the veteran's 
disability itself, a scar of the right lower leg with 
numbness, has not changed, but the rating criteria or 
diagnostic codes have been changed to more accurately reflect 
his actual symptomatology.  The holding of the United States 
Court of Appeals for Veterans Claims (Court) in Sanders v. 
West, No. 99-270 (U.S. Vet. App. May 9, 2000), suggests that 
where the rationale for changing a diagnostic code is 
properly set forth, it is not necessary to remand the case 
for a more complete explanation for such action.  

Here, the Board finds that changing the diagnostic codes 
under which the veteran's residual scar and numbness were 
rated was not analogous to, and did not constitute, a 
severance of service connection under Diagnostic Codes 7805 
and 8522, as the same service connected disability is still 
being evaluated, just under more appropriate diagnostic 
codes.  Even if the change in diagnostic codes could be 
characterized as a severance under Diagnostic Codes 7805 and 
8522, the Board observes that the veteran has not been rated 
under either diagnostic code for 20 years or more.  Such is 
therefore not "protected" as provided in 38 U.S.C.A. § 110 
(West 1991).  Rather, as noted, the veteran's disability 
rating has merely been modified to conform to evidence 
showing that his disability involves a scar with numbness 
rather than a scar not involving any functional impairment or 
partial paralysis of a lower extremity, which in fact has not 
been shown to be present.  The Board also finds that the RO 
has adequately explained its rationale in effecting the 
change in diagnostic codes in the supplemental statement of 
the case of June 2002 and in the rating decision of that 
date.  Therefore, it is not necessary to remand the case for 
further explanation.  See Sanders, supra; Gifford, supra; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The RO 
considered the manifestations of the veteran's scar of the 
right lower leg with numbness in continuing the 10 percent 
evaluation for that disability.  

In that regard, the Board observes that while the veteran may 
have been entitled to assignment of a 10 percent evaluation 
for his numbness of the right lower leg under Diagnostic Code 
8522, he would not have been entitled to assignment of a 
compensable evaluation for a scar under the provisions of 
Diagnostic Code 7805.  Since Diagnostic Code 7804 combines 
the scar and numbness (albeit by analogy to pain or 
tenderness) the 10 percent evaluation would still be 
assigned.  Due to the prohibition against pyramiding under 
38 C.F.R. § 4.14, it would be inappropriate to assign 
separate 10 percent evaluations under Diagnostic Codes 7804 
and 8522, because both diagnostic codes address the same 
symptomatology being rated.  

In any event, prior to August 30, 2002, the veteran's scar of 
the right lower leg with numbness was evaluated under the 
criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under those criteria, superficial scars which were tender and 
painful on objective demonstration warranted assignment of a 
10 percent evaluation.  No other disability rating was 
contemplated under that diagnostic code.  

Effective August 30, 2002, however, the rating criteria for 
evaluating skin disorders under 38 C.F.R. § 4.118, to include 
scars, was revised.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  When the law or regulations change during the 
pendency of an appeal, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the veteran filed the original claim upon which 
this appeal is based prior to August 30, 2002, his claim must 
be evaluated under both the former and the revised criteria.  
However, where the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 1115(g) (West 1991 and 
Supp. 2002).  Therefore, the Board must evaluate the 
veteran's claim for an increased initial rating from August 
30, 2002, under both the former and the current regulations 
in the VA Rating Schedule in order to ascertain which version 
is most favorable to his claim.  

As the veteran's scar of the right lower leg does not involve 
the head, face, or neck, does not result in any limited 
motion of any body part, is not shown to be unstable, and 
does not involve an area exceeding six square inches, the 
criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7804 
appears to be applicable.  Under those criteria, scars which 
are superficial, but are painful on examination warrant 
assignment of a 10 percent evaluation.  Note (1) to 
Diagnostic Code 7804 states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
states that in such cases, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id.  

Under the revised Diagnostic Code 7801, a 10 percent 
evaluation is assigned where a scar involving an area other 
than the head, face or neck that is deep or that causes 
limited motion involves an area exceeding 6 sq. inches (39 
sq. cm).  Assignment of a 20 percent evaluation is 
contemplated for a deep scar which involves an area exceeding 
12 sq. inches (767-sq. cm), and a 30 percent evaluation is 
warranted for a deep scar involving an area exceeding 72 sq. 
inches (465 cm).  A 40 percent evaluation, the highest rating 
available under Diagnostic Code 7801, is contemplated for 
deep scars exceeding 144 sq. inches (929 cm).  Note (2) to 
Diagnostic Code 7801 states a deep scar is one associated 
with underlying soft tissue damage.  Id.  

The Board observes, however, that while the veteran's scar of 
the right lower leg with numbness may be considered to 
involve soft tissue damage (as reflected by the numbness), it 
does not involve an area exceeding 6 square (sq.) inches (39 
sq. centimeters (cm)).  Accordingly, the criteria found at 
38 C.F.R. § 7801 would not be applicable.  Moreover, even if 
the veteran's scar of the right lower leg with numbness could 
be considered to involve an area exceeding 6 sq. inches, he 
would not be entitled to receive more than a 10 percent 
evaluation for such disability.

In any event, the medical evidence discloses that the veteran 
was seen by a private physician in February 1999.  The record 
of that treatment shows that the veteran had developed an 
abscess of some sort on his right lower leg which had 
required an incision and drainage.  The veteran had a 
residual scar with some numbness.  On examination, the 
veteran was observed to have a 2 1/2 by 2-cm area of punctate 
lesion where he had the incision and drainage.  In addition, 
the veteran was shown to have decreased sensation in that 
area.  No functional deficits were noted, and the 
circumference in both legs was essentially equal.  

The veteran had undergone a VA rating examination in October 
1999.  He complained of experiencing soreness in the area of 
the scar whenever he bumped his leg.  The veteran denied 
experiencing any tingling sensation or other paresthesias in 
that leg.  The examiner noted the presence of a scar over the 
right leg with what he described as an anesthetic area in the 
region of the scar.  The examiner stated that the scar itself 
was oval in shape, and was on the anterior surface of the 
right leg.  It measured 1-cm in width and 2.5-cm in length.  
The scar was slightly depressed and not tender to touch.  
Pinwheel examination disclosed no sensation over the area of 
the scar, and in the skin in the area immediately surrounding 
the scar.  There was no diminished sensation in the feet or 
in the thigh.  The examiner concluded with diagnoses of 
numbness in the right leg, etiology undetermined, and 
anesthetic scar, residual of previous wound and abscess over 
the right leg.  

Following the Board's April 2001 Remand, the veteran 
underwent an additional VA rating examination in May 2002.  
The report of that examination shows that while the veteran 
experienced numbness in the area of his surgical scar, he did 
not have any paralysis involving the right lower leg.  The 
veteran's symptoms involved some decrease in sensation in an 
area surrounding the scar.  The examiner stated that the scar 
itself measured 3 by 2-cm in length, and that there was some 
depression resulting in the loss of underlying tissue.  The 
veteran was not undergoing treatment for his scar at that 
time, and a pinprick test revealed decreased sensation in the 
area immediately surrounding the scar.  The veteran claimed 
that when the area of the scar was touched or bumped, it 
would become tender or painful.  

The Board has evaluated the foregoing, and concludes that 
under both the former and current evaluative criteria set 
forth at 38 C.F.R. § 4.118, Diagnostic Code 7804, the 
initially assigned 10 percent evaluation for a scar of the 
right leg with numbness is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any diagnostic code.  Here, the 
veteran is shown to have a residual scar measuring 3-cm by 2-
cm at most.  Such scar does not involve any limitation of 
function, and does not involve an area equal to or greater 
than 6 sq. inches.  The only objectively shown symptomatology 
involves some decreased sensation in the area immediately 
surrounding the scar.  While the veteran has complained of 
pain and tenderness in the area of the scar when it is 
touched or bumped, such complaints have not been objectively 
verified.  In any case, under the schedular criteria, the 
veteran is not entitled to receive an evaluation in excess of 
10 percent for his scar of the right leg with numbness.  His 
appeal with respect to that issue must therefore be denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected right 
long metacarpal boss, arthritis of the right wrist, or scar 
of the right leg with numbness have caused marked 
interference with employment, have necessitated frequent (or 
any) periods of hospitalization following service, or 
otherwise render impracticable the application of the regular 
schedular standards.  Here, the Board notes that while the 
veteran has reported experiencing problems performing his 
duties as a sheriff due to his right hand disability, he 
remains gainfully employed in that capacity on a full-time 
basis.  Other than experiencing minor inconveniences in using 
a typewriter or in using his handgun, he has not been shown 
to have suffered any significant impairment in his ability to 
perform his job.  To the extent that the veteran experiences 
any functional impairment resulting from his service-
connected disabilities, such has not been shown to have 
resulted in any hospitalization or other significant post-
service medical treatment.  Further, the Board does not 
dispute the veteran's contentions that his right hand 
disabilities have caused him to experience occasional pain 
and/or discomfort.  Even so, such complaints have been taken 
into consideration in the decision to assign the 10 percent 
evaluations for those disabilities.  In other words, the 
Board finds that the regular schedular standards contemplate 
the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the above-captioned 
disabilities if they were shown to have been of such severity 
as to warrant consideration under other diagnostic criteria.  
The Board has not found, however, those disabilities to be of 
such degree of severity as to warrant assignment of higher 
ratings under different diagnostic codes on a schedular 
basis.  Likewise then, referral for consideration of 
extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Service Connection

As noted, the veteran claims that he incurred headaches and 
fatigue as a result of an undiagnosed illness while serving 
in Desert Storm.  Generally, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  While 
the VCAA has eliminated the well-grounded claim requirement, 
however, the claimed disability or disease must still be 
shown to exist by a medical diagnosis.  Further, a medical 
nexus must still be established between the claimed 
disability and an injury or disease incurred in service, or 
otherwise due to a service-connected disability.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia Theater of 
Operations (SWATO) during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the SWATO during the Persian Gulf War.  
In establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf War 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he or she 
last performed active service in SWATO during the Gulf War.  
In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§ 1602(a)(1) added 38 U.S.C. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.  

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined at that time that 
there was no basis for establishing a presumption of service 
connection for any illnesses suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-
35,710 (July 6, 2000), and 66 Fed. Reg. 58,784-58,785 (Nov. 
23, 2001).  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117 and 1118, including a complete revision of § 1117(a).  
The statute was amended to authorize compensation for Gulf 
War veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
See 38 U.S.C.A. § 1117 (as amended by The Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 202, 115 Stat. 976 (Dec. 27, 2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001, interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in SWATO during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 66 Fed. Reg. 218 (Nov. 9, 2001).  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in SWATO during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in SWATO 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).  

In the present case, the veteran alleges that he served in 
Desert Storm, and that he incurred headaches and fatigue as a 
result of an undiagnosed illness during such deployment.  His 
service personnel and medical records fail to disclose that 
he served in Operation Desert Storm, per se.  The veteran did 
not enlist in the Navy until May 1991, well after cessation 
of ground hostilities.  He did, however, serve on board the 
nuclear powered aircraft carrier U.S.S. Abraham Lincoln, and 
apparently during a period when the ship was deployed to the 
Persian Gulf.  His voluminous service medical records are 
completely negative for any indication or suggestion of 
treatment for headaches or fatigue.  He was treated for 
bronchitis periodically, and most recently in 1995 shortly 
before his discharge from service.  Service connection has 
been established for asthma.  

A private physician saw the veteran in February 1999.  He 
expressed a number of complaints relating to various service-
connected disorders, but did not then voice any complaints 
about any alleged headaches or fatigue.  In addition, at the 
time of the October 1999 VA rating examination, the veteran 
had not complained of any headaches or fatigue.  VA treatment 
records dating from March 2000 through May 2002 disclose that 
on one occasion, in late March 2000, the veteran was seen for 
complaints of headaches, fatigue, and difficulty breathing.  
At that time, he stated:  "I was over in Desert Storm, and 
never been right since.  I'm filing for C&P for this."  The 
treating physician noted no other complaints, and did not 
render any findings with respect to the alleged headaches and 
fatigue since that time.  There is no other documented 
instance in which the veteran either complained of or sought 
treatment for any alleged headaches or fatigue.  

Pursuant to the Board's April 2001 Remand, the veteran was 
afforded a VA rating examination in May 2002.  The report of 
that examination shows that the examiner reviewed the 
veteran's claims file.  At that time, the veteran claimed 
that he "continued to experience headaches and fatigue."  
According to the veteran, his headaches and fatigue began 
after he had a bronchitis episode in service prior to his 
discharge.  In that regard, the veteran claimed to experience 
three prostrating headaches per week, and that while working 
he would have to sit down to rest for an hour at a time.  The 
veteran stated that he took over-the-counter medications for 
the alleged headaches and fatigue.  On examination, the 
neurological examination was unremarkable, and no deficits 
were found.  According to the examiner, the veteran's 
"prostrating headaches" would cause him to sit, rest, and 
close his eyes for a time, but that he was not required to 
leave work.  Many times, however, the veteran claimed that 
the headaches might be incapacitating for about one or two 
hours, and that such might recur two or three times per week.  

The examiner concluded with diagnoses of headaches and 
fatigue.  He stated that the veteran noticed that fatigue 
with an onset in 1995, right after a bronchitis type episode 
that occurred before his military discharge.  He went on to 
state that it was unknown how such fatigue related to the 
veteran's bronchitis-like episode.  In addition, the examiner 
opined that the veteran stated that his headaches and fatigue 
were brought on after a bronchitis-like episode, and that the 
service medical records documented treatment for bronchitis.  
After noting that the veteran served in SWATO, the examiner 
stated that it was unknown how the veteran's headaches and 
fatigue related to his service in the Persian Gulf.  He 
speculated that such might have been the result of a viral-
type syndrome, or the bronchitis-like episode which the 
examiner stated was manifested in the form of fatigue.  While 
the examiner stated that the etiology of the headaches and 
fatigue were unknown, he offered that they were related to 
the veteran's period of active duty, because both started to 
occur prior to his military discharge.  

The Board has evaluated the foregoing, and finds that in the 
absence of a medical opinion to the contrary, the evidence 
supports a grant of service connection for headaches and 
fatigue on a presumptive basis.  


ORDER

Entitlement to assignment of an evaluation in excess of 10 
percent for a right long metacarpal boss is denied.  

Entitlement to assignment of an initial evaluation in excess 
of 10 percent for arthritis of the right wrist is denied.  

Entitlement to assignment of an initial evaluation in excess 
of 10 percent for numbness of the right leg is denied.  

Service connection for headaches is granted.  

Service connection for fatigue is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

